Citation Nr: 1336410	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  02-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), and to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister, Ms. T.G.


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION


This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from July 1972 to February 1974.

This appeal arose before the Board of Veterans' Appeals (Board) from a March 2002 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for a psychiatric disorder claimed as depression.  In February 2004, the RO considered a claim for service connection for PTSD in conjunction with the claim for service connection for depression.

In August 2007, the Veteran and his sister testified before the undersigned at a Travel Board hearing conducted at the Montgomery RO.  A transcript of this proceeding has been included in the claims folder.

In March 2008, the Board, in part, had remanded the issue of entitlement to service connection for a psychiatric disorder (claimed as depression and PTSD).  Pursuant to the Board's remand, the Appeals Management Center (AMC) sought to verify the Veteran's claimed in-service stressor.  It provided him with a VA examination for a psychiatric disorder, and it readjudicated the issue via the June 2010 Supplemental Statement of the Case (SSOC).  The RO confirmed and continued the denial of service connection for a psychiatric disorder.

In January 2011, the Board issued a decision, which, in pertinent part, denied entitlement to service connection for a psychiatric disorder.  The Veteran appealed the denial of service connection for a psychiatric disorder to the United States Court of Appeals for Veterans Claims (CAVC).  In March 2012, CAVC issued a Memorandum Decision, which found that the Board had failed to adequately discuss a lay statement submitted by the Veteran's sister that addressed the issue of whether the Veteran's service-connected disorders aggravated his psychiatric disorder, and had failed to obtain a VA examination which fully addressed this aspect of the Veteran's claim.  As a consequence, the case was remanded to the Board for further consideration of the lay statement and to determine whether, based upon that statement, further examination was necessary.

In March 2013, the Board remanded this claim to the RO for further development.  Specifically, the RO was to obtain additional identified treatment records and conduct a VA psychiatric examination.  Records were obtained and an examination was performed.  The case is now before the Board for further appellate consideration. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board has determined that another remand is necessary.  While the delay is regrettable, it is necessary in order to ensure that the Board has a complete record upon which to base its decision.

As noted above, the case was remanded in March 2013, in part, so that another VA examination could be conducted.  It was noted that the Veteran had argued that his current psychiatric difficulties stemmed from his service-connected disabilities.  He claimed that his depression had begun in the 1990's after he began to have increasing problems with his ears.  His sister had testified that the Veteran's service-connected hearing loss caused his depression to worsen due to his frustration at not being able to hear conversations.  

The Board notes that both major depressive disorder (MDD) and an anxiety disorder, not otherwise specified, had been diagnosed in VA treatment records developed between 2001 and 2013, and that the VA examination performed in October 2009 had diagnosed MDD.  

The Veteran was afforded an examination in August 2013.  The examiner, after reviewing the record, and interviewing the Veteran, found that the Veteran did not have MDD or an anxiety disorder; rather, the only diagnosis made was of a personality disorder.  Since no Axis I diagnosis was made, there was no opinion proffered as to whether any depression was aggravated by the Veteran's service-connected disorders.

The Board finds that this examination is inadequate.  Despite noting that the Veteran's treatment records had been reviewed, the examiner made no attempt to reconcile his diagnosis of a personality disorder (which cannot be awarded service connection since it is not a disease or injury under VA regulations and therefore not subject to service connection, see 38 C.F.R. § 3.303(c)) with the multiple diagnoses of MDD and anxiety made in the treatment records and by the October 2009 VA examiner.  Because this was not done, the requested opinion as to aggravation was not made.  However, as noted, diagnoses of MDD and anxiety have been made during the pendency of this appeal.  The requirement that an appellant have a current disability before service connection may be awarded for that disability is met when an appellant has a disability at the time a claim for service connection is filed or during the pendency of that claim; thus, an appellant may be awarded service connection even though the disability resolves prior to the final adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Since diagnoses of MDD and an anxiety disorder have been made during the pendency of the appeal, the examiner must still proffer an opinion as to whether those conditions were aggravated by the Veteran's service-connected vertigo, tinnitus, and right ear tympanoplasty residuals.  Failure to provide this opinion violates the Veteran's right to have the orders of a Board remand fully complied with, as required by Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following action:

1.  Return the case to the VA examiner who examined the Veteran in August 2013 and request an addendum opinion.  The examiner must review all the outpatient treatment records developed between 2001 and 2013, as well as the October 2009 VA examination report, which contain diagnoses of MDD and an anxiety disorder.  The examiner should indicate whether the Veteran has  a current psychiatric disorder.  If no current psychiatric disorder is diagnosed, the examiner should discuss why a current disorder is not found despite the fact that psychiatric disorders have been diagnosed within the appeal period (which stems from 2001 forward).  Because the Veteran had been diagnosed with MDD and an anxiety disorder during the pendency of the appeal, the examiner must opine as to whether the Veteran's service-connected chronic vertigo (100 percent disabling), tinnitus (10 percent disabling) and right ear tympanoplasty residuals (10 percent disabling) have aggravated any psychiatric disorder diagnosed during the appeal period (including his nonservice-connected psychiatric disability, variously diagnosed as depression and an anxiety disorder).

If the August 2013 VA examiner is no longer available, refer the claims folder to another professional qualified to render the requested opinion.  If reexamination is deemed necessary in order to render the requested opinion, such should be scheduled.  If another examination is required, the Veteran must be advised of the importance of reporting and of the possible consequences of failing to do so.  See 38 C.F.R. § 3.655 (2013).

According to the applicable criteria, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence creased before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2013).

The examiner must provide a complete rationale for the opinion expressed.  If an opinion cannot be rendered without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Once the above-requested development has been completed, the RO must readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, and to include as secondary to service-connected disability.  If the decision remains adverse to the Veteran, he and his representative must be provided with a SSOC and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

